DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2020 has been entered.
The Examiner further acknowledges the following:
Claims 4, 12, 15, 18, 20, 22, 28 are withdrawn.
Claims 1-3, 5-8, 11, 13-14, 16-17, 19, 21, 23, 25-27, and 29 are currently under Examination.  
Applicants' arguments and claim amendments, filed 10/12/2020, have been fully considered.  Rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections and objections are either reiterated or newly applied. They constitute the complete set presently being applied to the application.

Status of the Claims
The instant claims are being examined to the extent of the elected species of: 
(a) Tetrahdrofuran and alkanol as the solvent
(b) Chlorhexidine base as the chlorhexidine compound
 	(c) Silver sulfadiazine as the silver salt
	(d) Curcumin-C3 complex or Tetrahydrocurcuminoid as the curcumin compound with 1-2 decanediol or 1,10-decanediol as the alkanediol lubricity enhancing agent emollient solvent 
	(e) Mandelic or lactic acid as the pH adjusting acid
	(f) Polyurethane including polyurethane EG-93A and polyurethane EG-60D as 

Claims 4, 12, 15, 18, 20, 22, 28 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2019. 
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 
Information Disclosure Statement (IDS) filed on 12/11/2020 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 

Claim Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8,11, 13-14, 16-17, 19, 21, 23, 25-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Modak et al. (United States Patent Publication 2015/0118275) in view of  Modak (United States Patent Publication 2013/0230609-hereafter Modak2), Parkkinen (United States Patent Publication 2011/0034564) and Dinh (United States Patent Publication 2016/0008518). 
Claim 1 recites a composition for providing an antibacterial coating to a medical device, comprising: 
(a) a solvent;  
(b) a chlorhexidine compound selected from chlorhexidine base and chlorhexidine salt; 
(c) a silver compound selected from elemental silver and silver salt;
(d) a curcumin compound, and an optional lubricity enhancing agent
(e) a pH adjusting compound selected from an acid, and
(f) a biomedical polymer.

The instant claims are being examined to the extent of the species election of: 
(a) Tetrahdrofuran and alkanol as the solvent
(b) chlorhexidine base
 	(c) silver sulfadiazine as the silver salt

	(e) Mandelic or lactic acid as the pH adjusting acid
	(f) Polyurethane including polyurethane EG093A and polyurethane EG-60D as the biomedical polymer; wherein the coated device is a polyurethane or latex urinary or venous catheter.

Modak et al. teach polyurethane catheters which are coated with a solution comprising chlorhexidine base, silver sulfadiazine, decanediol, benzyl alcohol, Polyurethane 60D, Polyurethane 93A, tetrahydrofuran (solvent with the alkanol) and lactic acid (pH adjusting acid compound), see Examples at paragraphs [0157]-[0161]. The catheters are antimicrobial, see paragraph [0242]. The decanediols include a selection from 1,2-decanediol or 1,10-decandiol, see paragraph [0056]. Modak et al. teach coating of latex or silicone catheters with a composition that comprises chlorhexidine base, decanediol, mandelic acid, optionally lactic acid, silver sulfadiazine, polyurethane 93-A, polyurethane 60-D, tetrahydrofuran (solvent) and methanol (alkanol solvent), see paragraphs [0043] [0047], [0064], [0067], [0071]-[0088], [0196], [0197], [0199], and Table 81. The decanediol is preferably 1,2-decanediol, see paragraph [0056]. The coated articles include urinary or venous catheters, see paragraphs [0149] and [0195]. Modak teaches that chlorhexidine free base is soluble in solvents such as tetrahydrofuran or alcohol when combined with a polymer and organic acid such that the chlorhexidine prevents adherence of bacteria and biofilm formation on a device surface, see paragraph [0019]. In some embodiments, the device may be coated with an anti-inflammatory agent, see paragraph [0059]. The chlorhexidine compound which includes free base can be present from 0.01-10% w/v, see paragraphs [0037]-[0041].  
Modak does not expressly teach that the composition comprises a curcumin 
Modak2 et al. teach that a composition having an essential oil and/or botanical extract together with one or more solvents and one or more alkanediols produces a synergistic antimicrobial effect even at low concentrations, see paragraphs [0068] and [0107]. The composition can comprise additional antimicrobial agents including chlorhexidine free base present from 0-10% by weight of the composition, see paragraphs [0095] and [0100]. Botanical extracts include curcumin compounds which when present can comprise 2-45% by weight, or alternatively the curcumin compound can be present from 0-10% by weight, see paragraphs [0062]-[0068] and [0167]. The antimicrobial composition can be used to coat medical devices including catheters, see paragraph [0167]. Modak2 suggests that curcumin compounds exhibit synergistic antimicrobial effect together with benzyl alcohol, see paragraph [0091]. These synergistic antimicrobial formulations can be used to coat or impregnate medical devices, see paragraph [0167].
Modak2 teaches curcumin compounds does not expressly teach that the curcumin compound is a Curcumin C-3 complex (a mixture of curcumin, bisdemethoxycurcumin and demethoxycurcumin). 
Parkkinen teaches that curcumin contains demethoxycurcumin and bisdemethoxycurcumin, see paragraph [0004] and [0033]-[0034].  The formulation comprises curcumin C3 powder, see examples 1-5. Curcumin is known to exhibit anti-inflammatory, antiproliferative and anticarcinogenic activity and protects cells and tissues from injury and is a promising agent for several treatment methods, see paragraph [0005]. Parkkinen teaches that the composition can be incorporated with 
Dinh teaches coatings for catheters which comprise curcumin or its analogs, see paragraph [0045]. The Nf-K beta inhibitor which is inclusive of curcumin acts as a primer for the coating, see paragraphs [0011]-[0012] and [0038]. [0043]. The primer enables uniform coatings of drugs and also helps other drugs penetrate tissue as it acts as a permeation enhancer. 
In view of the teachings of Modak2, Parkkinen and Dinh et al. it would have been prima facie obvious to a person of ordinary skill in the art before the time of filing the invention to provide the composition of Modak with curcumin compounds including demethoxycurcumin, curcumin and bisdemethoxycurcumin mixture (known as curcumin C3 complex) at a weight range from 0-10% by weight. 
A person of ordinary skill in the art would have been motivated to do so to provide for antimicrobial and anti-inflammatory activity and to provide a primer for medical devices such as catheters as is suggested by Dinh. 
Furthermore, Modak2 suggests that curcumin compounds exhibit synergistic antimicrobial effect together with benzyl alcohol, see paragraph [0091]. 
There would have been a reasonable expectation of success because both Modak and Modak2 teach antimicrobial compositions that can be used to coat catheters with alkanediols and solvents, and Modak2 suggests that curcumin compounds can be added together with solvents and alkanediols to provide synergistic antimicrobial activity. Thus, Modak2 and Dinh provides motivation for coating medical devices including catheters with curcumin comounds and as demonstrated per the teachings of 
With regards to the instant claim 21, given the modified Modak teaches chlorhexidine compounds present from 0.0-10% by weight wherein curcumin compounds can be present from 0-10% by weight, these amounts overlap and render obvious a ratio of chlorhexidine compound to curcumin compound ratio being from 1:1 to 1:2.  
Therefore, the instant claims are rendered prima facie obvious over the teachings of the modified Modak et al. 
	Response to Remarks 
	Applicants argue that Modak2 discloses THC which is distinct from C3 complexes. Applicants note that THC is a major metabolite of curcumin and is not a naturally occurring compound. 
	Examiner respectfully submits that it is not disputed that THC is not the same as curcumin. However, Modak2 is not limited to THC, Modak2 teaches the use of curcumin compounds. Commercial curcumin is known to have a mixture of bisdemethoxycurcumin, curcumin and demethoxycurcumin as shown in Parkkinen and furthermore curcumin and its analogs have been taught to be good coating agents for medical devices including catheters for their priming ability and their use in helping other compounds penetrate tissue with the curcumin enabling for uniform coatings. 
	Applicants argue that although Majeed discloses that curcuminoids have been found to have anti-oxidant, anti-inflammatory and antibacterial, antifungal and antiparasitic properties, Majeed only refers to their ability to protect biological systems inside the body organs by preventing free radical formation. Majeed does not teach 
	Examiner submits that this argument is rendered moot in view of the new rejections presented above. In particular, curcumin and its analogs are taught to coat medical devices per the teachings of Dinh. 
	Applicants argue that Majeed fails to recognize the ability of Curcumin C3 to have prolonged bacterial adherence when used in a polymer film on a medical device. Applicants argue the preamble makes it known that the composition provides antibacterial coating on a medical device and none of the cited references provide the curcumin, demethoxycurcumin and bisdemethoxycurcumin as presently claimed on a medical device. 
	Applicant’s argument is rendered moot as Majeed is no longer cited. However, examiner disagrees that the preamble in claim 1 is given weight. Claim 1 recites a “composition for providing an antibacterial coating on a medical device”. This recitation is an intended use of the claimed product. Per MPEP 2111.02, to satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 - MPEP § 2112.02.  Here, the prior art structure is capapble of performing its intended use thus would meeet the claim as there is no structrual 
            Applicants argue that the Examiner has not provided a reason for the combination of references. 
Examiner respectfully disagrees. In view of the teachings of Modak2, Parkkinen and Dinh et al. it would have been prima facie obvious to a person of ordinary skill in the art before the time of filing the invention to provide the composition of Modak with curcumin compounds including demethoxycurcumin, curcumin and bisdemethoxycurcumin mixture (known as curcumin C3 complex). A person of ordinary skill in the art would have been motivated to do so to provide for antimicrobial and anti-inflammatory activity and to provide a primer for medical devices such as catheters as is suggested by Dinh. Furthermore, Modak2 suggests that curcumin compounds exhibit synergistic antimicrobial effect together with benzyl alcohol, see paragraph [0091]. 
Applicants argue that none of the cited references teach that is desirable to modify Modak to arrive at the claimed invention. Applicants argue that none of the cited references give motivation to replace the THC of Modad2 for the curcumin C3 complex.
Examiner respectfully submits that the combination of references is not merely replacing THC to arrive at the curcumin complex. Rather, the combination of references renders it obvious to provide the curcumin compound of Modak as a curcumin having curcumin, bisdemethoxycurcumin and demethoxycurcumin because these are taught to be present in curcumin and they provide suitable antibacterial and anti-inflammatory properties. Furthermore as shown in Dinh curcumin and its analogs is useful in coating medical devices as a suitable primer and agent which helps other drugs penetrate.
Applicants argue that the synergy in Modak2 does not exist in the dry film form 
Applicant’s remarks are considered unpersuasive. There is no requirement that the coating of the instant claims be in the dry form and Modak teaches that the composition provides synergy and coats medical devices, see paragraphs [0165]-[0167]. Although paragraph [0167] exemplifies THC, it is clear from Modak2 that the compounds useful for the antimicrobial composition are inclusive of curcumin compounds, see paragraphs [0062]. 
Applicants have unexpectedly found that catheters coated with a combination of curcumin, demethoxycurcumin, and bisdemethoxycurcumin unlike THC coatings have glossy, smooth surface and reduces bacterial adherence on the catheter surface. As reported in the Modak declaration neither curcumin C3 complex nor THC enhances antimicrobial efficacy, however, the efficacy of curcumin C3 complex is demonstrated when the catheter is surrounded by urine for longer periods. Further tests showed that curcumin C3 complex in the coating comprising chlorhexidine and silver salt reduces bacterial adherence on the catheter and enhances long term prevention against uropathogens. Catheters coated with curcumin C3 containing solution were more lubricious and showed less biofilm formation than those without curcumin C3 complex. Applicants argue that the lubricity enhancement of the urinary catheter is due to the C3 complex in the coating composition and further reduces bacterial adherence of catheters for a longer time period than compared to catheters that have no coating with C3 complex. 
nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." 
Conclusion
Currently, no claims are allowed and all claims are rejected.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI at (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH ALAWADI/           Primary Examiner, Art Unit 1619